    Case 1:20-cv-01368-RGA Document 1 Filed 10/09/20 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :   Chapter 7
In re:                                                     :
                                                           :   Case No. 20-11169 (LSS)
INTEGRAMED HOLDING CORP., et al.,                          :
                                                           :   (Jointly Administered)
                                    Debtors.1              :
                                                           :   Re: Docket No. 389
---------------------------------------------------------- x

                                   AMENDED NOTICE OF APPEAL

         Fertility NewCo, LLC (“FNC”), as secured creditor and purchaser of assets in these

Chapter 7 cases, hereby appeals to the United States District Court for the District of Delaware,

pursuant to 28 U.S.C. § 158(a) and Rules 8002 and 8003 of the Federal Rules of Bankruptcy

Procedure, from the Order Denying, In Part, Trustee’s Motion to Extend Time to Assume or Reject

Executory Contracts (Docket No. 389) (the “Time to Extend Order”). A copy of the Time to

Extend Order, entered on October 1, 2020, is attached hereto as Exhibit A. The transcript of the

hearing held on September 30, 2020, referenced in the Time to Extend Order, is attached hereto as

Exhibit B.




1
  The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170 LSS), Trellis Health,
LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172 LSS), Reproductive Partners, Inc. (20-11173
LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC (20-11176
LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-11181 LSS),
and IntegraMed Medical Missouri, LLC (20-11184 LSS) (the “Debtors”).




                                                         1
   Case 1:20-cv-01368-RGA Document 1 Filed 10/09/20 Page 2 of 5 PageID #: 2




       The parties to the Time to Extend Order, and the names, addresses, and telephone numbers

of their respective attorneys, are as follows:

 Appellant

 Fertility NewCo, LLC                                MCDERMOTT WILL & EMERY LLP
                                                     Maris J. Kandestin (Del. Bar No. 5294)
                                                     The Nemours Building
                                                     1007 North Orange Street, 4th Floor
                                                     Wilmington, DE 19801
                                                     Tel: (302) 485-3900
                                                     Email: mkandestin@mwe.com

                                                     Andrew B. Kratenstein (admitted pro hac vice)
                                                     340 Madison Avenue
                                                     New York, NY 10173-1922
                                                     Tel: (212) 547-5695
                                                     Email: akratenstein@mwe.com

                                                     -and-

                                                     ROPES & GRAY LLP
                                                     Gregg M. Galardi
                                                     1211 Avenue of the Americas
                                                     New York, New York 10036
                                                     Telephone: (212) 596-9000
                                                     Facsimile: (212) 596-9090
                                                     E-mail: gregg.galardi@ropesgray.com


 Appellees

 Idaho Center for Reproductive Medicine, THE ROSNER LAW GROUP LLC
 P.C.                                    Scott James Leonhardt, State Bar No. 4885
 Idaho Reproductive Labs, Inc.           824 Market Street, Suite 810
                                         Wilmington, DE 19801
                                         Telephone: (302) 319-6301
                                         Email: leonhardt@teamrosner.com

                                                     -and-




                                                 2
 Case 1:20-cv-01368-RGA Document 1 Filed 10/09/20 Page 3 of 5 PageID #: 3




                                                HOLLAND & HART LLP
                                                Robert A. Faucher (admitted pro hac vice)
                                                800 W. Main Street, Suite 1750
                                                P.O. Box 2527
                                                Boise, ID 83701-2527
                                                Telephone: (208) 342-5000
                                                Facsimile: (208) 343-8869
                                                E-mail: RFaucher@hollandhart.com


Reproductive Partners Medical Group, Inc.       THE ROSNER LAW GROUP LLC
Utah Fertility Center, P.C.                     Scott James Leonhardt (DE #4885)
Coastal Fertility Specialists, LLC              Jason A. Gibson (DE #6091)
Nevada Reproductive Labs, Foulk &               824 Market Street, Suite 810
Whitten Nevada Center for Reproductive          Wilmington, DE 19801
Medicine, P.C.                                  Telephone: (302) 319-6301
Seattle Reproductive Medicine, Inc.             E-mail: leonhardt@teamrosner.com
Reproductive Partners Medical Group – La                gibson@teamrosner.com
Jolla, Inc.
Center for Reproductive Medicine, P.A.          -and-

                                                SHULMAN BASTIAN FRIEDMAN & BUI
                                                LLP
                                                James C. Bastian, Jr. (admitted pro hac vice)
                                                Ryan D. O’Dea (admitted pro hac vice)
                                                100 Spectrum Center Drive, Suite 600
                                                Irvine, CA 92618
                                                Telephone: (949) 427-1654
                                                Facsimile: (949) 340-3000
                                                E-mail: jbastian@shulmanbastian.com
                                                         rodea@shulmanbastian.com

Trustee

Jeoffrey L. Burtch                              COZEN O’CONNOR P.C.
                                                Mark E. Felger
                                                1201 N. Market Street, Suite 1001
                                                Wilmington, DE 19801
                                                Telephone: (302) 295-2000
                                                Facsimile: (302) 295-2013
                                                Email: MFelger@cozen.com

                                                -and-




                                            3
Case 1:20-cv-01368-RGA Document 1 Filed 10/09/20 Page 4 of 5 PageID #: 4




                                       YOUNG CONAWAY STARGATT               &
                                       TAYLOR, LLP
                                       Sean T. Greecher
                                       Rodney Square, 1000 N. King Street
                                       Wilmington, D 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (208) 343-8869
                                       E-mail: bankfilings@ycst.com




                                   4
  Case 1:20-cv-01368-RGA Document 1 Filed 10/09/20 Page 5 of 5 PageID #: 5




Dated: October 8, 2020            McDERMOTT WILL & EMERY LLP
       Wilmington, Delaware
                                  /s/ Maris J. Kandestin
                                  Maris J. Kandestin (Del. Bar No. 5294)
                                  The Nemours Building
                                  1007 North Orange Street, 4th Floor
                                  Wilmington, DE 19801
                                  Telephone: (302) 485-3900
                                  E-mail: mkandestin@mwe.com

                                  Andrew B. Kratenstein (admitted pro hac vice)
                                  340 Madison Avenue
                                  New York, NY 10173-1922
                                  Email: akratenstein@mwe.com

                                  -and-

                                  ROPES & GRAY LLP
                                  Gregg M. Galardi
                                  1211 Avenue of the Americas
                                  New York, NY 10036-8704
                                  Telephone: (212) 596-9000
                                  Facsimile: (212) 596-9090
                                  gregg.galardi@ropesgray.com

                                  Counsel for Fertility NewCo, LLC




                                     5
